DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           OCELYN ST. CYR,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-157

                          [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case Nos. 08-4905CF10A,
08-6273CF10A, 08-6274CF10A, 08-6275CF10A and 08-7460CF10A.

   Ocelyn St. Cyr, Madison, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS, MAY, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.